DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 11, and 19 recite(s) systems and method for improving accuracy of mobility technology. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of determining fuel efficiency of a vehicle, by specifically “detecting, by a fuel sensor on a vehicle, fuel data indicating vehicle fuel efficiency”, “receiving, by a remote data server, the fuel data from the vehicle”, “determining…a baseline cost…”, “increasing or decreasing…the baseline cost based on the fuel data…”, “receiving, by a mobile device, the adjusted cost”, and “rendering…a user interface to present the adjusted cost to a user”. The limitation of at least “increasing or decreasing… the baseline cost based on the fuel data…” is drawn to performing calculations relating to the cost adjustment based on fuel data, which is drawn to the abstract idea grouping of Mathematical Concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical calculations). Furthermore, the limitations of at least “detecting…fuel data indicating fuel efficiency”, “determining…a baseline cost…”, and “rendering…to present the adjusted cost to a user”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of determining fuel efficiency of a vehicle. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people including following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are determining the fuel efficiency of a vehicle, which is related to the managing of personal behavior or relationships or interactions between people, including at least social activities, teaching, and following rules or instructions. Accordingly, the claims recite an abstract idea. Furthermore, Examiner submits that the instant invention is drawn to gathering fuel efficiency data, determining and adjusting a baseline cost, and presenting the adjusted cost on a user interface. As per the recent board decision of In re: Jason Smith (Fed Cir, 2022-1310, 9/9/2022), Examiner submits that the decision states that “Our court has held that claims that “are directed to collection of information, comprehending the meaning of that collected information, and indication of the results, all on a generic computer network operating in its normal, expected manner” are claims to abstract ideas”. In re Killian, No. 21-2113, 2022 WL 3589496 at *4 (Fed. Cir. Aug. 23, 2022); see also Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). In this regard, the instant invention is similarly drawn to claims to abstract ideas.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-10, 12-18, and 20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claims 2 and 12 describes receiving the transportation request from the user and communicating it to the server and identifying a plurality of eligible vehicles to fulfill the transportation request. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of determining fuel efficiency of a vehicle, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Furthermore, at least claims 3 and 13 and 20 include limitations that as drafted, are drawn to performing calculations, such as increasing or decreasing the baseline cost by determining a fuel cost of fulfilling the transportation request and comparing it with a fuel component of the baseline cost, which is drawn to the abstract idea grouping of Mathematical Concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical calculations). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites the additional elements of a fuel sensor and an electronic control unit to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the determining fuel efficiency of a vehicle as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a computer, processor, or electronic control unit of the vehicle that can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see page 20, [0070]). Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0137691 A1, herein Johnson) in view of Lowrey et al. (US Patent 6,594,579 A1, herein Lowrey).
As per claim 1, Johnson teaches of a system for improving accuracy of mobility technology, the system comprising:
a remote data server configured to:
receive the fuel data from the vehicle, 
determine a baseline cost associated with a transportation request, and 
increase or decrease the baseline cost based on the fuel data to determine an adjusted cost; and
a mobile device configured to receive the adjusted cost and render a user interface to present the adjusted cost to a user (pg. 3, [0025] and Fig. 1A which describes the network environment for a travel management system including a network, user computers, and a processor in communication with a database, where the processor is configured as a server accessible by the user computers via the network; and pg. 4, [0031] which describes how the software processes the received travel data plan based at least in part on the determined distance and the retrieved vehicle mode data, involving computing data values that impact the criteria used by the vehicle travel mode selection rule, where expected costs are calculated for each vehicle travel mode option corresponding to a vehicle travel mode for which data was retrieved, where the expected cost for a rental vehicle travel mode would be the cost of the rental vehicle plus the expected fuel costs, which is typically a function of the determined distance, retrieved fuel cost data and the retrieved fuel efficiency of the subject vehicle; and pg. 4, [0036] and Fig. 2B which describes how the software is further configured to present the selected vehicle travel mode to the user, involving a GUI being displayed on the user’s computer that identifies the vehicle travel mode that the user should use for the trip that also is configured to receive input from the user indicative of whether the user agrees to the selected vehicle travel mode).
However, Johnson fails to explicitly teach of a fuel sensor configured to detect fuel data indicating vehicle fuel efficiency. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency, specifically including:
a vehicle having a fuel sensor configured to detect fuel data indicating vehicle fuel efficiency, and an electronic control unit (ECU) configured to communicate the fuel data via a transceiver (abstract which describes characterizing a vehicle’s fuel efficiency including generating parameter-related data from the vehicle that describes at least: vehicle speed, fuel level, odometer reading, and transferring the parameter-related data to a wireless appliance including a wireless transmitter, transmitting the parameter-related data to a host computer system, and analyzing the transmitted parameter-related data with the host computer system to calculate the vehicle’s fuel efficiency by determining an amount of fuel consumed by the vehicle during an interval, determining a distance traveled by the vehicle during the interval, and calculating the vehicle’s fuel efficiency from the amount of fuel consumed and the distance traveled during the interval; and col. 1, lines 12-28 which describes a vehicle’s installed on-board diagnostics for monitoring vehicle electrical, mechanical, and emissions systems and generating data that is processed by a vehicle’s engine control unit (ECU) to detect malfunctions, where there are sensors that monitor the vehicle’s engine functions and power train and generate data that pass across the buss; and col.1, lines 47-54 which describes how the invention can access data from a vehicle while it’s in use, transmit a data set wireless through a network and to a website, and analyze the data set with a host computer system to determine the vehicle’s fuel efficiency, which can be analyzed accurately in real-time);
a remote data server configured to:
receive the fuel data from the vehicle, 
determine a cost associated with a transportation request, and
a mobile device configured to receive the cost and render a user interface to present the cost to a user (col. 1, lines 57-67 which describes how the host computer system also hosts an internet-accessible website that can be viewed by the vehicle’s owner, his mechanic, or other parties, where the website includes functionality to enhance the data being collected, thus, the system must collect data related to fuel efficiency and transmit it to the host computer system that in turn, calculates fuel efficiency from these data; col. 3, lines 8-19 which describes how the method includes comparing the vehicle’s fuel efficiency to a pre-determined criteria (e.g. a recommended fuel efficiency), and displaying the data set and/or fuel efficiency on an internet-accessible web site; and col. 10, lines 27-38 which describes a fuel-efficiency table that features fuel efficiency for highway and city driving, and average fuel efficiency, where the table shows the vehicle’s fuel efficiency for the different driving conditions, the suggested fuel efficiency, and the difference between the two values; and col. 10, lines 62-67 which describes a fuel calculator where a user enters a fuel cost in the entry field and presses a submit button, which initiates a calculation that processes the amount of fuel consumed by the vehicle and the fuel cost to determine the amount of money the vehicle’s owner is spending on fuel).
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.
As per claim 11, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Johnson (US 2011/0137691 A1, herein Johnson) discloses the steps are performed by a method (pg. 1, [0006], pg. 3, [0026] and Fig. 2A).
As per claim 19, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Johnson (US 2011/0137691 A1, herein Johnson) discloses the steps are performed by systems and computer program products, see travel management system (pg. 1, [0006], pg. 3, [0025] and Fig. 1A).

As per claim 2, Johnson in view of Lowrey discloses all the elements of claim 1, and Johnson further teaches wherein the mobile device is configured to receive the transportation request from the user and communicate the transportation request to the remote data server, and 
wherein the remote data server is configured to identify a plurality of eligible vehicles to fulfill the transportation request, and communicate an identification of at least one vehicle of the plurality of eligible vehicles to the mobile device (pg. 3, [0025] and Fig. 1A which describes the network environment for a travel management system including a network, user computers, and a processor in communication with a database, where the processor is configured as a server accessible by the user computers via the network; and pg. 4, [0031] which describes how the software processes the received travel data plan based at least in part on the determined distance and the retrieved vehicle mode data, involving computing data values that impact the criteria used by the vehicle travel mode selection rule, where expected costs are calculated for each vehicle travel mode option corresponding to a vehicle travel mode for which data was retrieved; and pg. 4, [0036] and Fig. 2B which describes how the software is further configured to present the selected vehicle travel mode to the user, involving a GUI being displayed on the user’s computer that identifies the vehicle travel mode that the user should use for the trip that also is configured to receive input from the user indicative of whether the user agrees to the selected vehicle travel mode).
Lowrey further teaches wherein the remote data server is configured to identify, using respective location sensors of a plurality of vehicles, a plurality of eligible vehicles to fulfill the transportation request, and communicate an identification of at least one vehicle of the plurality of eligible vehicles to the mobile device (abstract which describes characterizing a vehicle’s fuel efficiency including generating parameter-related data from the vehicle that describes at least: vehicle speed, fuel level, odometer reading, and transferring the parameter-related data to a wireless appliance including a wireless transmitter, transmitting the parameter-related data to a host computer system, and analyzing the transmitted parameter-related data with the host computer system to calculate the vehicle’s fuel efficiency by determining an amount of fuel consumed by the vehicle during an interval, determining a distance traveled by the vehicle during the interval, and calculating the vehicle’s fuel efficiency from the amount of fuel consumed and the distance traveled during the interval; and col. 1, lines 12-28 which describes a vehicle’s installed on-board diagnostics for monitoring vehicle electrical, mechanical, and emissions systems and generating data that is processed by a vehicle’s engine control unit (ECU) to detect malfunctions, where there are sensors that monitor the vehicle’s engine functions and power train and generate data that pass across the buss; and col.1, lines 47-54 which describes how the invention can access data from a vehicle while it’s in use, transmit a data set wireless through a network and to a website, and analyze the data set with a host computer system to determine the vehicle’s fuel efficiency, which can be analyzed accurately in real-time; and col. 1, lines 57-67 which describes how the host computer system also hosts an internet-accessible website that can be viewed by the vehicle’s owner, his mechanic, or other parties, where the website includes functionality to enhance the data being collected, thus, the system must collect data related to fuel efficiency and transmit it to the host computer system that in turn, calculates fuel efficiency from these data).
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.
As per claim 12, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Johnson in view of Lowrey discloses all the elements of claim 1, and Johnson further teaches wherein the remote data server increases or decreases the baseline cost by determining a fuel cost of fulfilling the transportation request by the vehicle and comparing a fuel component of the baseline cost with the fuel cost of fulfilling the transportation request by the vehicle (pg. 3, [0025] and Fig. 1A which describes the network environment for a travel management system including a network, user computers, and a processor in communication with a database, where the processor is configured as a server accessible by the user computers via the network; and pg. 4, [0031] which describes how the software processes the received travel data plan based at least in part on the determined distance and the retrieved vehicle mode data, involving computing data values that impact the criteria used by the vehicle travel mode selection rule, where expected costs are calculated for each vehicle travel mode option corresponding to a vehicle travel mode for which data was retrieved, where the expected cost for a rental vehicle travel mode would be the cost of the rental vehicle plus the expected fuel costs, which is typically a function of the determined distance, retrieved fuel cost data and the retrieved fuel efficiency of the subject vehicle; and pg. 4, [0036] and Fig. 2B which describes how the software is further configured to present the selected vehicle travel mode to the user, involving a GUI being displayed on the user’s computer that identifies the vehicle travel mode that the user should use for the trip that also is configured to receive input from the user indicative of whether the user agrees to the selected vehicle travel mode).
As per claim 13, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.
As per claim 20, it refers to the system of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Johnson in view of Lowrey discloses all the elements of claim 3, and Johnson further teaches wherein the fuel cost of fulfilling the transportation request by the vehicle is determined based on historical fuel data of the vehicle when the vehicle has previously travelled a route of the transportation request or a route similar to the route of the transportation request (pg. 6, [0053-0054] and Fig. 3A which describes storing user profile information, including at least default locations data and other information about a user that would be helpful in defining the user’s travel plans such as user’s home address, typical work addresses, preferred vehicle type, etc.; and pg. 6, [0056] and Fig. 3C describes a data structure for storing vehicle information including at least vehicle identifier, vehicle type, location field, cost field, etc.).
As per claim 14, it refers to the method of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Johnson in view of Lowrey discloses all the elements of claim 3, and Johnson further teaches wherein the fuel cost of fulfilling the transportation request by the vehicle is determined based on a projected cost of the vehicle travelling a route of the transportation request (pg. 7, [0069] and Fig. 3I describes a data structure for storing vehicle travel mode options that are specific to a particular vehicle or vehicle type, where each vehicle travel model option comprises at least an option identifier, a list of plan identifiers, a list of route identifiers, a vehicle identifier, cost, distance, weighted value, and status, where the route identifiers lists the travel routes used by the vehicle travel model option to satisfy the listed plans, the cost indicates the total estimated monetary cost for the vehicle travel model option, where this feature allows the system to select from among available vehicle travel mode options satisfying a travel plan based on employer concern for the various parameters).
As per claim 15, it refers to the method of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Johnson in view of Lowrey discloses all the elements of claim 5, and Lowrey further teaches wherein the projected cost is determined based on vehicle data of the vehicle, including at least one of brake data, accelerator data, or engine data to determine a projected fuel efficiency of the vehicle travelling the route of the transportation request (col. 10, lines 27-38 which describes a fuel-efficiency table that features fuel efficiency for highway and city driving, and average fuel efficiency, where highway and city driving are determined by analyzing other data included in the data packet that is indicative of driving patters, e.g. the vehicle’s speed and PRNDL position, where the table shows the vehicle’s fuel efficiency for the different driving conditions, the suggested fuel efficiency, and the difference between the two values; and col. 10, lines 62-67 which describes a fuel calculator where a user enters a fuel cost in the entry field and presses a submit button, which initiates a calculation that processes the amount of fuel consumed by the vehicle and the fuel cost to determine the amount of money the vehicle’s owner is spending on fuel).
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.
As per claim 16, it refers to the method of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Johnson in view of Lowrey discloses all the elements of claim 1, and Johnson further teaches wherein the remote data server increases or decreases the baseline cost by applying a discount factor or an increase factor to the fuel data of the vehicle (pg. 3, [0025] and Fig. 1A which describes the network environment for a travel management system including a network, user computers, and a processor in communication with a database, where the processor is configured as a server accessible by the user computers via the network; and pg. 4, [0031] which describes how the software processes the received travel data plan based at least in part on the determined distance and the retrieved vehicle mode data, involving computing data values that impact the criteria used by the vehicle travel mode selection rule, where expected costs are calculated for each vehicle travel mode option corresponding to a vehicle travel mode for which data was retrieved, where the expected cost for a rental vehicle travel mode would be the cost of the rental vehicle plus the expected fuel costs, which is typically a function of the determined distance, retrieved fuel cost data and the retrieved fuel efficiency of the subject vehicle; and pg. 4, [0036] and Fig. 2B which describes how the software is further configured to present the selected vehicle travel mode to the user, involving a GUI being displayed on the user’s computer that identifies the vehicle travel mode that the user should use for the trip that also is configured to receive input from the user indicative of whether the user agrees to the selected vehicle travel mode; and pg. 10, [0095] and Fig. 4A which describes how the system can be configured to create a weighted value for each vehicle travel model option to govern the selection process, where weighted values may be computed on the basis of other parameters for the vehicle travel mode option utilizing multipliers according to the vehicle travel mode selection rule, where the vehicle travel mode selection rule could indicate that weighted value is calculated by multiplying cost by a cost multiplier having a present value of 10, and/or multiplying emissions by emissions multiplier having the value of 0.5, and/or multiplying the employee time by employee time multiplier having a value of 0.1).
Lowrey further teaches of applying a discount factor or an increase factor to the fuel efficiency of the vehicle (abstract which describes characterizing a vehicle’s fuel efficiency including generating parameter-related data from the vehicle that describes at least: vehicle speed, fuel level, odometer reading, and transferring the parameter-related data to a wireless appliance including a wireless transmitter, transmitting the parameter-related data to a host computer system, and analyzing the transmitted parameter-related data with the host computer system to calculate the vehicle’s fuel efficiency by determining an amount of fuel consumed by the vehicle during an interval, determining a distance traveled by the vehicle during the interval, and calculating the vehicle’s fuel efficiency from the amount of fuel consumed and the distance traveled during the interval; and col. 1, lines 12-28 which describes a vehicle’s installed on-board diagnostics for monitoring vehicle electrical, mechanical, and emissions systems and generating data that is processed by a vehicle’s engine control unit (ECU) to detect malfunctions, where there are sensors that monitor the vehicle’s engine functions and power train and generate data that pass across the buss; and col.1, lines 47-54 which describes how the invention can access data from a vehicle while it’s in use, transmit a data set wireless through a network and to a website, and analyze the data set with a host computer system to determine the vehicle’s fuel efficiency, which can be analyzed accurately in real-time; and col. 2, lines 23-32 which describes the processing of data set properties including at least vehicle speed, odometer calculation, engine speed, etc., where the processing typically includes summing or integrating at least one of the properties from the data set to yield a summed property, for example the data parameters can be integrate with respect to the time interval that they are collected, where the summed or integrated property is then multiplied by a time interval to complete the integration process);
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.
As per claim 17, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Johnson in view of Lowrey discloses all the elements of claim 1, and Lowrey further teaches wherein the remote data server continuously receives updated real-time fuel data from the vehicle in real-time and increases or decreases the adjusted cost based on the updated real-time fuel data while the transportation request is being fulfilled, and
wherein the mobile device is further configured to receive the increased or decreased adjusted cost and render an updated user interface to present the increased or decreased adjusted cost to the user (col.1, lines 47-54 which describes how the invention can access data from a vehicle while it’s in use, transmit a data set wireless through a network and to a website, and analyze the data set with a host computer system to determine the vehicle’s fuel efficiency, which can be analyzed accurately in real-time; col. 1, lines 57-67 which describes how the host computer system also hosts an internet-accessible website that can be viewed by the vehicle’s owner, his mechanic, or other parties, where the website includes functionality to enhance the data being collected, thus, the system must collect data related to fuel efficiency and transmit it to the host computer system that in turn, calculates fuel efficiency from these data; col. 2, lines 23-32 which describes the processing of data set properties including at least vehicle speed, odometer calculation, engine speed, etc., where the processing typically includes summing or integrating at least one of the properties from the data set to yield a summed property, for example the data parameters can be integrate with respect to the time interval that they are collected, where the summed or integrated property is then multiplied by a time interval to complete the integration process; col. 3, lines 8-19 which describes how the method includes comparing the vehicle’s fuel efficiency to a pre-determined criteria (e.g. a recommended fuel efficiency), and displaying the data set and/or fuel efficiency on an internet-accessible web site; and col. 10, lines 27-38 which describes a fuel-efficiency table that features fuel efficiency for highway and city driving, and average fuel efficiency, where the table shows the vehicle’s fuel efficiency for the different driving conditions, the suggested fuel efficiency, and the difference between the two values; and col. 10, lines 62-67 which describes a fuel calculator where a user enters a fuel cost in the entry field and presses a submit button, which initiates a calculation that processes the amount of fuel consumed by the vehicle and the fuel cost to determine the amount of money the vehicle’s owner is spending on fuel).
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.
As per claim 18, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Johnson in view of Lowrey discloses all the elements of claim 1, and Lowrey further teaches wherein the fuel sensor is configured to detect a distance travelled by the vehicle per unit of energy used by the vehicle (abstract which describes characterizing a vehicle’s fuel efficiency including generating parameter-related data from the vehicle that describes at least: vehicle speed, fuel level, odometer reading, and transferring the parameter-related data to a wireless appliance including a wireless transmitter, transmitting the parameter-related data to a host computer system, and analyzing the transmitted parameter-related data with the host computer system to calculate the vehicle’s fuel efficiency by determining an amount of fuel consumed by the vehicle during an interval, determining a distance traveled by the vehicle during the interval, and calculating the vehicle’s fuel efficiency from the amount of fuel consumed and the distance traveled during the interval; and col. 1, lines 12-28 which describes a vehicle’s installed on-board diagnostics for monitoring vehicle electrical, mechanical, and emissions systems and generating data that is processed by a vehicle’s engine control unit (ECU) to detect malfunctions, where there are sensors that monitor the vehicle’s engine functions and power train and generate data that pass across the buss; and col.1, lines 47-54 which describes how the invention can access data from a vehicle while it’s in use, transmit a data set wireless through a network and to a website, and analyze the data set with a host computer system to determine the vehicle’s fuel efficiency, which can be analyzed accurately in real-time).
Johnson teaches of a method and system for managing vehicle travel, including receiving travel data, retrieving and processing vehicle travel mode data, and selecting a vehicle travel mode that satisfies the vehicle travel plan and vehicle travel mode selection rule. Lowrey teaches of an internet-based method for determining a vehicle’s fuel efficiency and analyzing fuel efficiency to determine any systematic, time-dependent trends, particularly by accessing data from a vehicle while it is in use. Both references are drawn to managing vehicle movement and routing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson drawn to managing vehicle travel with the specific real-time vehicle fuel efficiency calculation as taught by Lowrey for the purpose of allowing for an accurate analysis of vehicle (fuel) efficiency without having to take the vehicle into a service or diagnostic station (Lowrey, col. 1, lines 47-54). By doing so, one would reasonably expect the overall appeal of the invention to improve by factoring another real-time calculation to help the overall goal maximizing efficiency of managing vehicle travel and selecting an optimal vehicle travel mode.

As per claim 10, Johnson in view of Lowrey discloses all the elements of claim 1, and Johnson further teaches wherein the fuel is at least one of electrical energy, gasoline, or hydrogen (pg. 1, [0003] which describes the invention drawn to employee’s car travel and reimbursements for fuel expenses; pg. 4, [0031] which describes how the software processes the received travel data plan based at least in part on the determined distance and the retrieved vehicle mode data, involving computing data values that impact the criteria used by the vehicle travel mode selection rule, where expected costs are calculated for each vehicle travel mode option corresponding to a vehicle travel mode for which data was retrieved, where the expected cost for a rental vehicle travel mode would be the cost of the rental vehicle plus the expected fuel costs, which is typically a function of the determined distance, retrieved fuel cost data and the retrieved fuel efficiency of the subject vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerenstein et al. teaches of a system and method for optimizing vehicle fleet deployment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/
Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683